 1   ADAM A. LEWIS (BAR NO. 88736)
     ALewis@mofo.com
 2   MORRISON & FOERSTER LLP
     425 Market Street
 3   San Francisco, California 94105-2482
     Telephone: 415.268.7000
 4   Facsimile: 415.268.7522

 5   BRETT H. MILLER (Pro Hac Vice – pending)
     BrettMiller@mofo.com
 6   MARK ALEXANDER LIGHTNER (Pro Hac
     Vice – pending)
 7   MLightner@mofo.com
     MORRISON & FOERSTER LLP
 8   250 West 55th Street
     New York NY 10019-9601
 9   Telephone: 212.468.8000
     Facsimile: 212.468.7900
10
     Attorneys for Creditor
11   JP MORGAN CHASE, N.A.

12                             UNITED STATES BANKRUPTCY COURT

13                              NORTHERN DISTRICT OF CALIFORNIA

14                                     SAN FRANCISCO DIVISION

15

16   In re                                                  Case No. 20-30604

17   PROFESSIONAL FINANCIAL                                 (Jointly Administered with
     INVESTORS, INC., a California                          Case No. 20- 30579)
18   corporation; PROFESSIONAL
     INVESTORS SECURITY FUND, INC., a                       Chapter 11
19   California corporation,

20                         Debtors.                         APPLICATION FOR ADMISSION
                                                            OF ATTORNEY BRETT H. MILLER
21                                                          PRO HAC VICE

22                                                          [No Hearing Requested]

23

24           Pursuant to B.L.R. 1001-2(a) and Civil L.R. 11-3, Brett H. Miller, an active member in

25   good standing of the bar of the State of New York, and admitted to practice before the U.S. Court

26   of Appeals for the Second and Third Circuits, and the U.S. District Court for the Eastern and

27   Southern Districts of New York and the Western District of Wisconsin, hereby applies for

28   admission to practice in the Northern District of California on a pro hac vice basis representing JP

    BRETT MILLER PHV APPLICATION                     1
Case: ny-1969635
      20-30604 Doc# 74 Filed: 08/25/20            Entered: 08/25/20 14:13:05        Page 1 of 2
 1   Morgan Chase, N.A.in the above-captioned action.

 2            In support of this application, I certify on oath that:

 3             1.     I am an active member in good standing of a United States Court or of the highest

 4    court of another State or the District of Columbia, as indicated above; a Certificate of Good

 5    Standing is attached hereto as Exhibit A.

 6             2.     I agree to abide by the Standards of Professional Conduct set forth in Local Rule

 7    11-4, and agree to become familiar with the Local Rules and the Bankruptcy Dispute Resolution

 8    Program of this Court; and

 9             3.     An attorney who is a member of the bar of this Court in good standing and who

10    maintains an office within the State of California has been designated as co-counsel in the

11    above-entitled action. The name, address, and telephone number of that attorney is:
                                  Adam A. Lewis
12                                MORRISON & FOERSTER LLP
13                                425 Market Street
                                  San Francisco, CA 94105
14                                Tel: (415) 268-7000
                                  Fax: (415) 268-7522
15                                Email: ALewis@mofo.com
16   I declare under penalty of perjury that the foregoing is true and correct.
17   Dated:         August 5, 2020                    /s/ Brett H. Miller
                                                      Brett H. Miller
18

19

20

21

22

23

24

25

26

27

28

    BRETT MILLER PHV APPLICATION                         2
Case: ny-1969635
      20-30604 Doc# 74 Filed: 08/25/20                Entered: 08/25/20 14:13:05     Page 2 of 2
